UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                         UNITED STATES

                                                     v.

                           Senior Airman MICHAEL D. WENCE
                                  United States Air Force

                                             ACM S32162

                                         04 September 2014

         Sentence adjudged 5 June 2013 by SPCM convened at Joint Base Andrews
         Naval Air Facility Washington, Maryland. Military Judge: Michael A.
         Lewis (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 21 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant:                Captain Isaac C. Kennen and
         Captain Lauren A. Shure.

         Appellate Counsel for the United States: Lieutenant Colonel C. Taylor
         Smith and Gerald R. Bruce, Esquire.

                                                  Before

                             ALLRED, SARAGOSA, and WEBER
                                 Appellate Military Judges

                                    OPINION OF THE COURT

                    This opinion is subject to editorial correction before final release.

PER CURIAM:

       The appellant pled guilty before a military judge sitting as a special court-martial
to one specification of wrongful possession of heroin, in violation of Article 112a,
UCMJ, 10 U.S.C. § 912a. He was sentenced to a bad-conduct discharge, confinement for
21 days, and reduction to E-1. The convening authority approved the sentence as
adjudged. On appeal, the appellant asserts his sentence is inappropriately severe. We
disagree and affirm.
       Baltimore police officers arrested the appellant and a companion in a high crime
area known for its drug activity. They made the arrest after observing the appellant hand
his companion some money. The companion left the car and returned minutes later with
what appeared to be capsules. The police found drugs on the appellant’s companion and
also found four capsules, which the appellant admitted contained heroin, in the center
compartment of the car. At trial, the appellant contended that he did not intend to
purchase heroin that night, but rather, expected his companion to get him prescription
painkillers—for which he did not have a prescription—because Air Force doctors had
recently taken him off painkillers and he was experiencing withdrawal symptoms.
According to the appellant, it was not until his companion returned to the car with the
capsules that the appellant learned it was heroine. Regardless, it is clear that the
appellant set out to purchase a controlled substance he was not legally authorized to
possess and that the appellant possessed the substance after he learned that it was heroine.

       This Court has the authority to review sentences pursuant to Article 66(c), UCMJ,
10 U.S.C. § 866(c), and to reduce or modify sentences we find inappropriately severe.
We review sentence appropriateness de novo. United States v. Baier, 60 M.J. 382,
383–384 (C.A.A.F. 2005). Generally, we make this determination in light of the
character of the offender and the nature and seriousness of his offense.
United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982). Our duty to assess the
appropriateness of a sentence is “highly discretionary” but does not authorize us to
engage in an exercise of clemency. United States v. Lacy, 50 M.J. 286, 287
(C.A.A.F. 1999); United States v. Healy, 26 M.J. 394, 395–96 (C.M.A. 1988).

        The appellant suggests that his sentence is inappropriately severe because his
offense was only for the possession of heroin, rather than use of the drug. After review
of the entire record of trial in this case, we cannot say that the adjudged sentence is
inappropriately severe. The appellant sought out a method to obtain illegal drugs of some
sort via the Internet, solicited a civilian for assistance, drove 20 miles from his residence
to make the drug transaction, was caught on a video surveillance system used by the
civilian police department, and found with heroin in his possession. After carefully
examining the submissions of counsel and taking into account all of the facts and
circumstances surrounding the appellant’s crimes, we do not find the appellant’s sentence
inappropriately severe. See Snelling, 14 M.J. at 268.

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




                                              2                                  ACM S32162
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        3                       ACM S32162